Exhibit 10.1

SOLE SALES AND SERVICE AGREEMENT

(Translated from Chinese)

THIS AGREEMENT is made by and between Wuxi Kipor Power Co., Ltd. (hereinafter
called Kipor) and The Coast Distribution System Inc. (hereinafter called Coast)
on the basis of equality and mutual benefit as identified below:

Kipor and Coast agree to manage their relationship in accordance with the
following:

1. ESTABLISHMENT OF RELATIONSHIP

1.1 Appointment of Distributor. Kipor hereby appoints Coast as the sole
distributor for the sale and service of the Products agreed by both sides and
Coast hereby accepts such appointment. Kipor and Coast agree that only Coast
shall sell the Products and service the products in the territory appointed by
Kipor.

1.2 Territory of Distributor. In order to enable Kipor to maintain an effective
network of authorized Kipor Distributors. Coast agrees not to directly or
indirectly sell or offer for sale the Products from any location other than from
Coast’s Locations. Coast will present Kipor with an update sales network map to
Kipor every three months. The territory of distribution of this agreement is:

The United States continent, Canada and Mexico.

1.3 Change of Territory. Coast and Kipor agree not to change Distributor’s
Location or establish or operate any other location for the sales or service of
the Products without obtaining Kipor’s prior written approval of such proposed
change during the distribution period. Kipor’s approval shall not be
unreasonably withheld.

2. DISTRIBUTOR’S SALES OPERATIONS

2.1 Sales. Coast agrees to vigorously promote and sell the Products to wholesale
or retail consumers, and shall continually work to increase the market for the
Products in the area served by Distributor’s Location. Coast shall attain the
annual sales objectives established and agreed by both sides. Coast shall
conduct a continuing program of quality advertising and sales promotion
activities for the Products. Kipor has to provide the most possible effort to
support Coast’s sales plan. Coast may sell the Products at such prices as both
sides agreed or Coast can establish according to the fluctuation of the market
from time to time, however, Coast cannot sell the products at the price less
than the suggested retail price of Kipor to retail customers.

2.2 Sales Organization. Coast agrees to maintain a fully qualified sales
organization which includes qualified sales personnel who are thoroughly
familiar with the Products. Coast, at its expense, shall cause such personnel to
attend training programs for the Products, and study sales manuals and bulletins
for the Products as may be provided by Kipor from time to time

2.3 Products Range of Distribution. KIPOR appoints Coast as its exclusive
distributor for the sales of the following products manufactured by KIPOR in
above mentioned territory:

 

  A. Gasoline inverter generator set series contained in Exhibit D with EPA
certificate including the spare parts of those products

 

  B. Diesel generator set series contained in Exhibit D with EPA certificates
including the spare parts of those products

 

  C. Converter generator sets (Tc) contained in Exhibit D with EPA certification
including the spare parts of these products.

 

1



--------------------------------------------------------------------------------

  D. Diesels and gas engines contained in Exhibit D with EPA certificates.

 

  E. Diesel Super Silent generators contained in Exhibit D with EPA certificates

 

  F. Water pumps powered by Kipor gas and diesel engines contained in Exhibit D
with EPA certificates

 

  G. Coast has the right of first refusal for all new products and products with
new EPA approvals that Wuxi Kipor Power wishes to be distributed in North
America.

 

  H. Coast Distribution and Kipor will put forth their best efforts to maximize
the sales of Kipor units in North America

2.4 Change to the products. Coast acknowledges that some of the components are
manufactured by suppliers of Kipor consequently, the products available to Kipor
may be periodically changed as to design models or features or some or all of
the products may be discontinued all without accountability to Coast in
connection with any products ordered by Coast or Coast’s inventory of the
products. Kipor will use reasonable efforts to provide advance notice of any
such change and inform Coast at the most possibly earlier time.

2.5 Kipor will not export Products listed in 2.3 under other brands to Coast’s
distribution territory without Coast’s written consent. Coast cannot distribute
the equivalent Products of Kipor’s competitors above and beyond the products
Coast currently distributes at the time of the signing of this agreement.

2.6 Promotion and Advertising Expenses. Coast shall bear all expenses for
advertising and publicity within the above-mentioned territory for the duration
of this Agreement. Kipor shall, from time to time, provide to Coast sales
assistance, incentives, and programs.

2.7 Customer Relations. Coast shall at all times conduct its operations in such
a manner so as to develop and maintain good customer relations. Coast shall
provide prompt and courteous service to customer inquiries and complaints
relating to the Products. Coast shall at all times properly represent the
Products and shall not make, directly or indirectly, any false, misleading, or
disparaging representations to any customer or other person in regards to Kipor
or the Products.

2.8 Report and records. Coast shall provide to Kipor complete and accurate data
regarding Coast’s inventories of the Products and such other reasonable
information as and when requested by Kipor. Coast shall keep complete and
accurate records regarding sales and service activities for the Products,
applications for discounts, allowances, warranty claims, refunds and credits and
shall retain for at least one years all such records and documents.

3. SERVICE AND REPAIR OPERATIONS

3.1 Service Operations. Coast shall establish and maintain quality service
operations for the Products in the distribution territory. Coast shall provide
to owners of the products general service and repair that may be necessary.
Coast agrees to provide service to any customers who have purchased Kipor brand
product regardless of from whom the product was purchased before this agreement
came into effect. (The products purchased from the auction and private labeled
Products are excluded.) Coast agrees to pay the service labor except for non
Coast sold Products. Kipor will provide all the necessary parts free of charge
until April 30th, 2007.

3.2 Service Organization. Coast agrees to maintain a fully qualified service
organization which includes service personnel who are thoroughly familiar with
the products, Coast shall arrange such personnel to attend training programs for
the service of the products and study service manuals and bulletins for the
products as may be provided by Kipor from time to time. Coast agrees to purchase
and provide to Coast’s service personnel all tools and equipment as prescribed
by Kipor that may be necessary to adequately and properly service the products.

 

2



--------------------------------------------------------------------------------

4. WARRANTY

4.1 See Exhibit A and B, attached

4.2 Warranty to Customers. Coast shall not give or purport to give any
additional or different warranty to customers on behalf of Kipor other than the
applicable warranty of Kipor for the products. Any additional or extended
warranty Coast supposed to provide to customers in on behalf of Coast rather
than Kipor.

4.3 Warranty Service. Coast agrees to perform all warranty service on all
products. Distributor shall perform such warranty service in accordance with the
policies of Kipor as they may be issued from time to time in the Kipor service
and warranty manuals and bulletins. When performing warranty service on the
products, Coast and their dealers shall use only genuine Kipor parts.

4.4 Assistance and Protection. In the event any warranty claim rises that Coast
is unable to perform, Kipor should be promptly notified by Coast and be provided
the details of the claim and Kipor shall use reasonable efforts to resolve such
claim. Kipor is relying upon Coast’s assurance that it is capable of performing
service obligations for the products. Coast agrees to fully protect Kipor from
any claims, ability or loss that may result from a failure distributor to
properly perform service for the products as requited hereunder or under
applicable law.

5. PURCHASE OF THE PRODUCTS

5.1 Confirmation of the Order. Distributor shall order the products from Kipor
in accordance with the ordering procedures established by Kipor. To enable Kipor
to plan its purchases from the manufacturer of the products, Coast shall submit
its purchase orders each month or at such times both sides agree. The
particulars of which will be shown in Coast’s Purchasing Order and KIPOR’s S/C.
KIPOR will hold their previous given and agreed prices as confirmed – and if
there is any increase/decrease in the prices – KIPOR will keep Coast informed 60
days in advance, so Coast is fully aware of the present product prices.

5.2 Price. Coast shall pay to Kipor the price and any other changes for the
products as set forth on Kipor’s price schedule. Kipor may specify a future date
upon which a new price and/or change may take effect and upon the date the new
price and/or charge shall take effect automatically.

5.3 Payment. The quantities and shipments concerning the commodity stated in
this Agreement shall be confirmed in each transaction. Coast will maintain a
USD$200,000 deposit with Kipor which will be refunded upon termination of this
agreement and all outstanding amounts owed to Kipor by Coast have been paid off
in time. Coast shall pay Kipor 100% payment on the receipt of the copy documents
of each purchasing order, unless Kipor has approved the other terms of credit
for distributor. If other credit terms have been approved, Coast shall pay for
the products in accordance with the approved terms. Kipor may cancel any order
placed by Coast or refuse the shipment thereof should Coast fail to meet any
payment term, credit or financial requirement of Kipor or of a financing source
to which Kipor has a recourse obligation. The cancellation or with holding of
any order shall not be construed as a termination or breach of this agreement by
Kipor.

5.4 Shipment. On the basis of Coast’s purchasing orders, Kipor shall present
Coast the shipment schedule and use its best efforts to ship all accepted orders
for the products to distributor F.O.B. China port with reasonable promptness;
provided however, that Kipor shall not be liable for any damage, consequential
or otherwise, to the products which occurs while in transit further.

6. TRADEMARKS. Kipor agrees to permit Coast to identify itself as an authorized
sole distributor for the products and use the trademarks of Kipor applicable to
the products in connection with Coast’s efforts to sell and promote the products
provided. Coast shall not use the trade names or trademarks of Kipor as a part
of its corporate name o in any manner inconsistent with the instructions of
Kipor. Coast shall promptly notify Kipor of any infringement or unauthorized use
by an person of such patents, trademarks, trade names, copyrights or designs.
Distributor agrees to cease immediately all use of Kipor trademarks and trade
names and copyrights and any other proprietary rights on termination of this
agreement except that Coast will be able to continue to use the trademarks

 

3



--------------------------------------------------------------------------------

until it has old all of it’s Kipor inventory. However, Coast has to provide
service to customers during the period of it’s selling of its inventory.

7. COMPLIANCE WITH LAWS. Coast shall conduct and maintain at all times its sales
and service operations in strict compliance with all applicable federal and
state laws and regulations, county and city ordinances and regulations and any
other applicable law, regulation or ordinance in the territory agreed y both
sides.

8. GUARANTEE. Kipor will provide the most possible effort and representations to
Distributor and to each ultimate purchase of the Products that such Products
shall be of good and merchantable quality, free of defects, meet the EPA
standards, comply with the laws and regulations of the territories and shall
meet the specifications for the Products set forth in any advertising or other
information prepared by Kipor with respect to the Products as may be required
for the sale of the Products in the Territory. All products must also meet any
and all additional written product standards set forth in writing and accepted
by both sides regarding performance, fit, form and function.

9. PRODUCT LIABILITY INSURANCE. Kipor, shall obtain and carry product liability
insurance to cover the risks of liability for defects in the Products purchased
under this Agreement in amounts and coverage not less than maintained as of the
Effective Date as generally described on exhibit “C” attached hereto. Coast
Distribution Systems, Inc. will reimburse Kipor for the costs for the insurance
premiums.

10. TERM OF THE AGREEMENT. This agreement will be valid from the date of
signature and will be and shall remain in force in perpetuity unless or until
either party gives written notice of termination at least twelve (12) months in
advance of it’s intention to terminate this Agreement, or any extension thereof,
this Agreement shall, unless terminated as provided in Paragraph 11 below,
remain in force.

11. TERMINATION. Unless otherwise provided for or allowed under this agreement,
Kipor may terminate this agreement on the giving of at least ninety (90) days
prior written notice to distributor for failure of distributor to fulfill any or
all of its responsibilities and obligations as set forth in this agreement
provided that Distributor has not cured the default with the 90 day period.
Besides, Kipor keeps the right to terminate the contract if Coast cannot meet
the minimum sales objective set and agreed by both sides.

Distributor shall be considered to have voluntarily terminated this agreement
ninety (90) days following (i) closing of distributor’s operations
(ii) abandonment of distributor’s business or (iii) revocation or non-renewal of
distributor’s distributor license or any other license or permit necessary to
conduct its operation.

11.1 Effect of Termination. Upon any termination of this Agreement, Kipor shall
timely deliver all Products for any orders placed by the Distributor and
accepted by Kipor prior to such termination and Distributor shall have the right
to sell such Products.

12. ARBITRATION. In the event of any dispute hereto owing to the execution of
this Agreement, which can not be amicably settled between the two parties, shall
be settled in accordance with Chinese Arbitration Regulations and/or through
China Chamber of Commerce & Industry in WUXI, CHINA.

13. FORCE MAJEURE. Kipor and distributor shall not be responsible for or liable
for failure to perform any part of this agreement or for any delay in the
performance of any part of this agreement, directly or indirectly resulting from
or contributed to by an foreign or domestic embargoes, seizures, acts of god,
insurrections, wars and/or continuance of war or the adoption or enactment of
enactment of any law, ordinance, regulations, ruling or order directly or
indirectly interfering with the production, delivery or payment hereunder; or
lack of the usual means of transportation, fires, floods, explosion, strikes;
extraordinary currency devaluations, taxes, or custom duties or other similar
changes or assessments, or other events or contingencies beyond its control,
either of the foregoing nature or of any kinds, nature or description affecting
the transportation, production, sale or distribution of the products or any
components used in or in connection with their production.

14. GOVERNING LAW. This agreement shall be governed by and construed in
accordance with both the law of the United States and P.R. China. If there’s
dispute between the laws of the two country, the agreement can be governed by
the law of third country agreed by both sides.

 

4



--------------------------------------------------------------------------------

15. OTHERS. This agreement will be in duplicate both in English and Chinese
respectively. Each side holds one original agreement both in English and Chinese
version.

 

/s/ THOMAS R. MCGUIRE, CEO

Buyer:

  The Coast Distribution System Inc.

Add:

  Coast Distribution System – 350 Woodview Ave., Morgan Hill, CA 95038, USA

Tel:

  1-408-782-6686 ext. 127, Fax: 1-408-782-7790
E-mail: dcastagnola@coastdist.com

/s/ XIAO HENG LIN, Chairman

Seller:

  Wuxi Kipor Power Co., Ltd.

Add:

  Jingyi Rd. Three period. Industry Kit Park Wangzhugang National High & New
Technology   Industry Development Area, Wuxi, Jiangsu, P.R. China

Tel:

  0085-510-85200888, Fax: 0086-510-85200999
E-mail: kipor@kipor.com

 

5